      Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 1 of 21




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

JAMES LEOMA GADDY                            *           CIVIL ACTION NO.
                                             *
                        Plaintiff,           *
                                             *
      VERSUS                                 *           SECTION
                                             *
TAYLOR-SEIDENBACH, INC.; ANCO                *           JUDGE
INSULATIONS, INC.; ARROWOOD                  *
INDEMNITY COMPANY; THE MCCARTY               *           MAGISTRATE
CORPORATION; OWENS ILLINOIS, INC.; THE *
TRAVELERS INDEMNITY COMPANY;                 *
UNIROYAL, INC.; ETHYL CORPORATION;           *
INTERNATIONAL PAPER COMPANY                  *
                                             *
                        Defendants.          *
                                             *
******************************************** *

                                  NOTICE OF REMOVAL

       Defendant, Ethyl Corporation, (hereinafter “Ethyl”), gives notice of the removal of this

civil action from the Civil District Court for the Parish of Orleans (Civil Action No. 2018-9487,

Div. “F”), State of Louisiana, to the United States District Court for the Eastern District of

Louisiana, on the following grounds:

                                               1.

       Ethyl bases this removal on diversity jurisdiction under 28 U.S.C. §§ 1332 and 1441, et

seq. The Court has subject matter jurisdiction. 28 U.S.C. § 1332. Removal of this action is

appropriate and complies with 28 U.S.C. §§ 1332 and 1441.

                                          The Parties

                                               2.

The named Plaintiffs are:

   a) Theresa G. Adams; and
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 2 of 21




    b) James C. Gaddy.

The sole remaining Defendant in this action is:

         a) Ethyl Corporation.1

                                                Background

                                                      3.

         Decedent, James Leoma Gaddy, filed a Petition for Damages against various defendants

on September 21, 2018, in the proceeding entitled James Leoma Gaddy v. Taylor-Seidenbach,

Inc., et al., bearing Civil Action No. 2018-9487, in the Civil District Court for the Parish of

Orleans, Div. “F”, State of Louisiana. A copy of the Petition is attached as Exhibit “A” to this

Notice of Removal.

                                                      4.

         The petition generally alleges that Plaintiffs’ Decedent, James Gaddy, was exposed to

asbestos while working at International Paper from 1948-1950 and in 1952, and while working

as a chemical engineer at Ethyl Corporation’s facility from 1955–1960. Plaintiffs’ decedent

named the following defendants in the Petition for Damages as either premises owners or entities

that mined, manufactured, sold, supplied, or distributed asbestos or who insured some of the

defendants:

    a) Anco Insulations, Inc.;

    b) Arrowood Indemnity Company;

    c) The McCarty Corporation;

    d) Owens Illinois, Inc.;


1
 Although Taylor-Seidenbach, Inc. has not been formally dismissed, Plaintiffs advised the Court on September 25,
2019 that they have reached a settlement agreement with Taylor-Seidenbach and that Ethyl Corporation was the
only remaining defendant. Accordingly, they have effectively removed Taylor-Seidenbach as a party.



                                                 Page 2 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 3 of 21




    e) Taylor-Seidenbach, Inc.;

    f) The Travelers Indemnity Company;

    g) Uniroyal, Inc.;

    h) Ethyl Corporation;

    i) International Paper Company.

Exhibit A, Plaintiff’s Petition for Damages at ¶ 2.

                                                  5.

         Venue in Civil District Court was premised by plaintiffs solely on Taylor-Seidenbach’s

domicile in Orleans Parish. Exhibit A, Plaintiff’s Petition for Damages at ¶ 3.

                                                  6.

         James Leoma Gaddy passed away on January 29, 2018 and his only statutory survivors,

his children, Theresa G. Adams and James C. Gaddy were substituted as Plaintiffs in a First

Supplemental Petition for Damages filed on February 5, 2019, which is attached as Exhibit B to

this Notice of Removal.

                                                  7.

         Ethyl filed a cross-claim against Taylor-Seidenbach, Inc. and Owens-Illinois, Inc.,

asserting its right to contribution for those parties’ virile shares should Ethyl be cast in Judgment.

See Exhibit C, Ethyl Corporation’s Answer to Plaintiffs’ First Supplemental Petition, Cross-

Claims, and Third-Party Demand at ¶¶ 11–18.

                                                  8.

         Ethyl’s cross-claim against Taylor-Seidenbach, Inc. and Owens-Illinois, Inc. have been

dismissed. See Exhibit D, Motions and Orders of Dismissal Without Prejudice, in globo.




                                             Page 3 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 4 of 21




                                                 9.

         Additionally, Ethyl filed a Third-Party Demand against the following entities:

    a) Enable Midstream Partners, LP;

    b) Centerpoint Energy Resources Corp.;

    c) RRI Energy Services, LLC;

    d) Taylor-Seidenbach, Inc.;

    e) ICF International, Inc.;

    f) The Manville Trust.

Exhibit C, Ethyl Corporation’s Answer to Plaintiffs’ First Supplemental Petition, Cross-Claims,

and Third-Party Demand at ¶¶ 11–18.

                                                 10.

         Ethyl’s Third-Party Demands against Enable Midstream Partners, LP, CenterPoint

Energy Resources Corp.; RRI Energy Services, LLC, Taylor-Seidenbach, Inc., ICF International

and The Manville Trust have been dismissed. Exhibit D, Motions and Orders for Dismissal

Without Prejudice, in globo.

                                                 11.

         As of the date of this Notice of Removal, Ethyl Corporation is the only remaining

Defendant in interest.

                                                 12.

         Although Taylor-Seidenbach has not been formally dismissed from this action, Plaintiffs

informed Ethyl on September 25, 2019 that they reached a settlement agreement with Taylor-

Seidenbach. Exhibit E, Email from Matthew Clark to David Bienvenu et al. (Sept. 25, 2019 at

8:36 a.m.). A similar email was sent to the Court on the same day advising that Plaintiffs had



                                             Page 4 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 5 of 21




reached a settlement agreement with Taylor Seidenbach and that Ethyl Corp. was the only

remaining defendant. Exhibit F, Email from Matthew Clark to Tyler Minick, Law Clerk to the

Honorable Christopher J. Bruno, et al. (Sept. 25, 2019 at 6:45 p.m.). As a result, Plaintiffs

effectively and voluntarily have taken Taylor-Seidenbach out of the case, leaving a controversy

wholly between Plaintiffs and Ethyl.

                                                  13.

         This matter is set for trial on October 7, 2019.

                                       Grounds for Removal

                                                  14.

         Defendant bases this removal on diversity jurisdiction under 28 U.S.C. §§ 1332 and

1441, et seq. The Court has subject matter jurisdiction. 28 U.S.C. § 1332. Removal is

appropriate under 28 U.S.C. §§ 1332 and 1441.

                                                  15.

         As set forth in greater detail below, complete diversity exists because Plaintiffs are each

citizens of Arkansas and Ethyl Corporation is a citizen of Virginia.

                                                  16.

         The amount in controversy, exclusive of costs and judicial interest, exceeds $75,000.00.

                                                  17.

         Removal venue exists in the United States District Court for the Eastern District of

Louisiana, because the Civil District Court for the Parish of Orleans, State of Louisiana is within

the Eastern District of Louisiana.




                                              Page 5 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 6 of 21




                                 Diversity Jurisdiction is satisfied

                                                 18.

         Removal of this action from state court to federal court is authorized by the diversity

jurisdiction and removal statutes, 28 U.S.C. §§ 1332, 1441, et seq.

                                                   19.

         A defendant may remove an action on the basis of diversity of citizenship if there is

complete diversity between all named plaintiffs and all named defendants, and no defendant is a

citizen of the forum state. Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Complete

diversity exists when “the citizenship of each plaintiff is diverse from the citizenship of each

defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).

    A. All properly joined and served parties in interest are completely diverse.

                                                 20.

         Plaintiffs are natural persons, and therefore, are citizens in the state of their domicile.

Preston v. Tenet Healthsystem Memorial Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007).

                                                 21.

         Plaintiffs, Theresa G. Adams and James C. Gaddy, are each domiciled in the State of

Arkansas. See Exhibit B, First Supplemental and Amending Petition for Damages, pg. 1.

Accordingly, at the time of removal, Theresa G. Adams, and James C. Gaddy were citizens of

the state of Arkansas.

                                                 22.

         For diversity purposes, a corporation is a citizen of the state where it was incorporated

and the state where it maintains its principal place of business. 28 U.S.C. §1332(c)(l); Lincoln

Prop. Co., 546 U.S. at 88-89; Getty Oil Corp. v. Insurance Co. of N. Am., 841 F.2d 1254, 1258



                                             Page 6 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 7 of 21




(5th Cir. 1988). Ethyl Corporation, the only remaining Defendant, is a citizen of the state of

Virginia:

         a) Ethyl Corporation is a Virginia corporation having its principal place of business in

            Virginia;

                                                 23.

         No defendant in this matter is a citizen of the State of Arkansas. Thus, complete diversity

exists among the parties in accordance with 28 U.S.C. §§ 1332 and 1441, et seq.

                                                 24.

         Although Taylor-Seidenbach has not been formally dismissed from this action, Plaintiffs

announced on September 25, 2019 that they reached a settlement agreement with Taylor-

Seidenbach. Exhibit E, Email from Matthew Clark to David Bienvenu et al. (Sept. 25, 2019 at

8:36 a.m.). A similar email was sent to the Court on the same day advising that Plaintiffs had

reached a settlement agreement with Taylor Seidenbach and that Ethyl Corp. was the only

remaining defendant. Exhibit F, Email from Matthew Clark to Tyler Minick, Law Clerk to the

Honorable Christopher J. Bruno, et al. (Sept. 25, 2019 at 6:45 p.m.). As a result, Plaintiffs have

effectively and voluntarily removed Taylor-Seidenbach as a defendant in this case such that the

remaining controversy is wholly between Plaintiffs and Ethyl. Accordingly, Taylor-Seidenbach

can be disregarded for the purposes of determining the propriety of removal. See Broomeland v.

Ramos, No. 07-21, 2008 WL 11411270, at *4 (W.D. Tex. Mar. 26, 2008) (quoting Vasques v.

Alto Bonito Gravel Plant Corp., 56 F.3d 689, 692 (5th Cir. 1995), abrogated in part by Estate of

Martineau v. ARCO Chemical Co., 203 F.3d 904, 910 (5th Cir. 2000) (“The question is simply

whether, at the time of removal, the plaintiffs effectively ‘had taken the resident defendant out of




                                             Page 7 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 8 of 21




the case, so as to leave a controversy wholly between the plaintiffs and the nonresident

defendant.’”)).

                                                25.

         Nevertheless, Taylor-Seidenbach, Inc. is a Louisiana corporation with its principal place

of business in Louisiana. Accordingly, even if Taylor-Seidenbach had not been effectively

removed as a defendant in this case, this Court would still have diversity of citizenship

jurisdiction over this case.

    B. The Amount in Controversy exceeds $75,000.00, exclusive of interest and costs.

                                                26.

         Although Ethyl denies liability, Ethyl states that the amount in dispute clearly exceeds

seventy-five thousand dollars ($75,000), exclusive of interest and costs. Where a defendant can

show, by a preponderance of the evidence, that the amount in controversy is greater than the

jurisdictional amount, removal is proper. See White v. FCI U.S.A., Inc., 319 F.3d 672, 675 (5th

Cir. 2003). The defendant can meet its burden if it is "facially apparent" from the face of the

petition that the claims likely exceed $75,000. See Manguno v. Prudential Prop. & Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002).

                                                27.

         In the original Petition, James Leoma Gaddy alleged that as a result of exposure to

asbestos he contracted malignant mesothelioma, “an incurable terminal cancer,” and sought

compensation for various categories of damages. See Exhibit A, Plaintiff’s Petition for Damages

at pp. 3, 8. Following Dr. Gaddy’s death, Theresa G. Adams and James C. Gaddy re-asserted the

claims for damages of James Leoma Gaddy including his medical expenses, his pre-death pain

and suffering, and, his loss of enjoyment of life in the First Supplemental and Amending



                                            Page 8 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 9 of 21




Petition. Exhibit B, Plaintiffs’ First Supplemental and Amending Petition.      Similar allegations

have been held to make the amount in controversy facially apparent. See, e.g., Bourke v. Exxon

Mobil Corporation, No. 15-5347, 2016 WL 836872, at *3 n.35 (E.D. La. Mar. 4, 2016)

(“Plaintiff alleges that he contracted ‘malignant mesothelioma,’ which is an ‘incurable terminal

cancer,’ as a result of his exposure to asbestos. It is facially apparent that the amount-in-

controversy exceeds $75,000.00.”) (internal citations omitted).

                                                 28.

         It is facially apparent from the petitions and other evidence developed in discovery that

Plaintiff’s claims create an amount in controversy that exceeds seventy-five thousand dollars

($75,000), exclusive of interest and costs. Accordingly, the amount in controversy requirement

is satisfied pursuant to 28 U.S.C. § 1332.

         No properly joined Defendants in interest are citizens of the State of Louisiana.

                                                 29.

         Section 1446(b)(2) proscribes removal if any of the parties “in interest properly joined

and served as defendants” are citizens of the state in which such action is brought.

                                                 30.

         At the commencement of this action, Plaintiff named certain Louisiana-domiciled entities

and individuals as defendants. Namely, Defendants Anco Insulations, Inc., The McCarty

Corporation, and Taylor-Seidenbach, Inc. are Louisiana citizens and therefore precluded removal

as “forum defendants.” See 28 U.S.C. § 1441(b)(2). However, the action has since become

removable.




                                             Page 9 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 10 of 21




                                                 31.

          Plaintiffs’ decedent voluntarily dismissed his claims against Anco Insulations, Inc. on

October 19, 2018. Exhibit G, Motion and Order for Dismissal of Anco Insulations, Inc.

                                                 32.

          Plaintiffs voluntarily dismissed The McCarty Corporation on July 29, 2019. Exhibit H,

Motion and Order of Dismissal of The McCarty Corporation.

                                                 33.

          On September 25, 2019, Plaintiffs advised that they had reached a settlement agreement

with the final forum defendant, Taylor-Seidenbach, Inc. Exhibit E, Email from Matthew Clark

to David Bienvenu et al. (Sept. 25, 2019 at 8:36 a.m.). A similar email was sent to the Court on

the same day advising that Plaintiffs had reached a settlement agreement with Taylor Seidenbach

and that Ethyl Corp. was the only remaining defendant. Exhibit F, Email from Matthew Clark to

Tyler Minick, Law Clerk to the Honorable Christopher J. Bruno, et al. (Sept. 25, 2019 at 6:45

p.m.). Accordingly, Taylor-Seidenbach is no longer a party “in interest” in this litigation and its

forum-state citizenship no longer creates a barrier to removal.

                                                 34.

          After learning of Plaintiffs’ settlement withTaylor-Seidenbach, Inc., Ethyl dismissed its

cross claims and third-party claims for contribution against Taylor-Seidenbach, Inc. on October

2, 2019. Exhibit D.

                                      This Removal is Timely

                                                 35.

          Removal is timely because Ethyl’s Notice of Removal is filed within the 30-day removal

window allowed by Section 1446(b)(3) and because the one-year limitation on diversity

removals is inapplicable in this case due to Plaintiffs’ bad faith efforts to prevent removal.

                                             Page 10 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 11 of 21




    A. The 30-day removal window was not triggered by the initial pleadings.

                                                36.

          Although this case could have been initiated in this Court pursuant to this Court’s

diversity of citizenship jurisdiction, 28 U.S.C. § 1332(a), Ethyl could not remove the case based

on the initial pleadings because Defendants Anco Insulators, Inc.; The McCarty Corporation; and

Taylor-Seidenbach, Inc. were citizens of the forum state. See 28 U.S.C. § 1441(b)(2).

                                                37.

    B. Ethyl’s Notice of Removal is filed within 30 days of the date Ethyl received an
       “other paper” from which it could first ascertain that this case is removable.

          This Notice of Removal is timely because it was filed not more than 30 days after

Removing Defendants received “other paper” from which it was first ascertainable that the case

is removable. 28 U.S.C. § 1446(b)(3).

                                                38.

          “Under 28 U.S.C. § 1446(b), when an action is not initially removable, the defendant has

30 days after it receives a copy of ‘other paper from which it may first be ascertained’ that the

case is or has become removable. The Fifth Circuit has indicated that the ‘other paper’

conversion requires a voluntary act by the plaintiff.” S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d

489, 494 (5th Cir. 1996) (internal citations omitted) (emphasis in original).

                                                39.

          Anco and McCarty were dismissed from this case on October 19, 2018 and July 29, 2019,

respectively, leaving Taylor-Seidenbach as the final forum-Defendant blocking removal.

                                                40.

          On September 25, 2019, counsel for Ethyl received an email from Matthew Clark,

counsel for Plaintiffs, indicating that “Plaintiffs have reached a settlement agreement with Taylor


                                            Page 11 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 12 of 21




Seidenbach, Inc.” Exhibit E, Email from Matthew Clark to David Bienvenu et al. (Sept. 25, 2019

at 8:36 a.m.). A similar email was sent to the Court on the same day advising that plaintiffs had

reached a settlement agreement with Taylor Seidenbach and that Ethyl Corp. was the only

remaining defendant. Exhibit F, Email from Matthew Clark to Tyler Minick, Law Clerk to the

Honorable Christopher J. Bruno, et al. (Sept. 25, 2019 at 6:45 p.m.).

                                                41.

          Plaintiffs’ September 25, 2019 emails indicating they reached a settlement with Taylor-

Seidenbach demonstrated to Ethyl, for the first time, that the case was removable because it

provided notice that the final forum-state defendant was no longer a party in interest in this

lawsuit. Accordingly, the September 25, 2019 email from Plaintiffs’ counsel constituted an

“other paper” under 28 U.S.C. § 1446(b)(3) that opened the corresponding 30-day removal

window.

                                                42.

    This Notice of Removal is timely filed within 30 days of the September 25, 2019 email.

    C. Because the Plaintiffs acted in “bad faith”, as that term is defined in the context of
       Section 1446(c), to prevent removal by Ethyl or any other Defendant, the 1-year
       limitation on diversity removals does not apply.

                                                43.

          “A case may not be removed under subsection (b)(3) on the basis of jurisdiction

conferred by section 1332 more than 1 year after commencement of the action, unless the district

court finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing

the action.” 28 U.S.C. 1446(c)(1).




                                            Page 12 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 13 of 21




                                                  44.

          The “bad faith” question in the application of Section 1446(c)(1) considers whether the

plaintiffs’ litigation conduct was motivated by a desire to prevent a defendant from removing the

action. Hoyt v. Lane Construction Corp., 927 F.3d 287, 293 (5th Cir. 2019). Courts often equate

“bad faith” under Section 1446 with “strategic gamesmanship to prevent a defendant’s removal

from state court.” See, e.g., Ehrenreich v. Black, 994 F. Supp. 2d 284, 288 (E.D.N.Y. 2014); In

re Rezulin Products Liability Litigation, Nos. 00-2843, 02-6827, 2003 WL 21355201, at *2

(S.D.N.Y. June 4, 2003) (finding that dismissal of a non-diverse defendant five days after the

anniversary of the case commencement was evidence of strategic behavior). Other courts have

explained that a plaintiff is in “bad faith” when he is “engaged in intentional conduct to deny the

defendant the chance to remove the case to federal court.” Hiser v. Seay, No. 14-170, 2014 WL

6885433, at *4 (W.D. Ky. Dec. 4, 2014) (listing cases).

                                                  45.

          Although the Fifth Circuit has not fully outlined the “bad faith” inquiry, other courts have

followed a two-step framework for analyzing the bad-faith exception to the one-year limitation

on diversity removals that requires an examination of circumstantial evidence. First, courts ask

whether the plaintiff actively litigated against the “removal spoiler” in state court by “asserting

valid claims, taking discovery, negotiating settlement, seeking default judgments if the defendant

does not answer the complaint, et cetera.” E.H.S. by Northern v. BNSF Railway Co., No. 19-141,

2019 WL 3934472, at *2 (E.D. Mo. Aug. 20, 2019) (quoting Aguayo v. AMCO Ins. Co., 59 F.

Supp. 3d 1225, 1274–75 (D.N.M. 2014)). A presumption of “bad faith” arises if the plaintiff

failed to litigate against the removal spoiler, but a rebuttable presumption of good faith upon a

showing of active litigation. Defendant can rebut the presumption by showing plaintiff would not



                                              Page 13 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 14 of 21




have named the defendant “or would have dropped the spoiler before the one-year mark but for a

desire to keep the case in state court.” Id.

                                                   46.

          In this case, the one-year limitation on diversity removals does not apply because

Plaintiff(s) acted in “bad faith”, in the context of Section 1446(c), to prevent removal by keeping

forum-Defendant Taylor-Seidenbach in the case for 369 days. Plaintiffs’ “bad faith” is

demonstrated by the following non-exclusive list of actions:

             a) From the outset, while the Original Petition for Damages makes particularized

                allegations and claims against Ethyl and International Paper, the Petition does not

                make any particularized or specific factual allegations or claims against Taylor-

                Seidenbach. See Exhibit A, Plaintiff’s Original Petition for Damages.

             b) Plaintiffs’ decedent initially filed this lawsuit on September 21, 2018. Rather than

                request service on all Defendants, Plaintiffs’ decedent initially only requested

                that Taylor-Seidenbach, Inc. be served. Plaintiffs’ decedent expressly requested

                that service on all other Defendants be withheld until further notice. Exhibit A,

                Plaintiff’s Original Petition for Damages at p. 9. The only logical and

                circumstantial explanation for Plaintiffs’ request that service be withheld as to all

                Defendants other than Taylor-Seidenbach is Plaintiffs’ attempt to avoid what is

                known as a “snap removal”. See Leech v. 3M Company, 278 F. Supp. 3d 933, 943

                (E.D. La. 2017) (describing “snap removals” as the practice of removing a case

                prior to the effectuation of service on any forum defendants). Taylor-Seidenbach

                was served on the same day the suit was filed, whereas, for instance, Ethyl was




                                               Page 14 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 15 of 21




                not served until October 9, 2018. Exhibit I, Return of Service of Process on

                Taylor-Seidenbach and Ethyl Corporation, in globo.

             c) Despite Plaintiffs’ rush to serve Taylor-Seidenbach and avoid a “snap removal”,

                Plaintiffs did not make any attempt to develop evidence against Taylor-

                Seidenbach during the pendency of this matter:

                   i.   No testimony regarding Taylor-Seidenbach was solicited by Plaintiffs in

                        the perpetuation deposition of the decedent James Gaddy. Exhibit J.

                  ii.   Although Plaintiffs propounded written discovery to Ethyl, Plaintiffs

                        never propounded written discovery on Taylor-Seidenbach;

                 iii.   Although Plaintiffs took a corporate deposition of Ethyl, Plaintiffs did not

                        take a corporate deposition of Taylor-Seidenbach;

                 iv.    Plaintiffs produced expert reports from Dr. Richard Kradin, an expert

                        pulmonologist and pathologist, see Exhibit K, Expert Report of Dr.

                        Richard Kradin, and Susan Raterman, Certified Industrial Hygienist. See

                        Exhibit L, Expert Report of Susan Raterman, CIH. Neither expert

                        rendered an opinion regarding Dr. Gaddy’s alleged exposure to asbestos-

                        containing materials supplied by Taylor-Seidenbach.        Dr. Kradin did

                        opine, however, that Dr. Gaddy was exposed to asbestos while working at

                        Ethyl and International Paper, and that his asbestos exposure caused his

                        mesothelioma. Exhibit K, Expert Report of Dr. Richard Kradin at p. 20.

                        Susan Raterman similarly opined that Dr. Gaddy was exposed to a

                        sufficient dose of asbestos while working at Ethyl Corporation and

                        International Paper to cause his mesothelioma. Exhibit L, Expert Report of



                                            Page 15 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 16 of 21




                        Susan Raterman at pp. 8–10. No evidence was developed by plaintiffs

                        showing that Taylor-Seidenbach was a “substantial factor” in causing Mr.

                        Gaddy’s death.

             d) Plaintiffs’ inserts for the Joint Pretrial Order are particularly telling with regard to

                Plaintiffs’ failure to actively litigate any claim against Taylor-Seidenbach:

                   i.   Although Plaintiffs briefly mention that they are pursuing “legal actions”

                        against Ethyl and Taylor-Seidenbach, Plaintiffs explain in detail their

                        theory against Ethyl but fail to give any basis for their claim against

                        Taylor-Seidenbach. Exhibit M, Plaintiffs’ Pretrial Order Inserts at p. 1.

                  ii.   While the Joint Pretrial Order contains contested material facts and

                        questions of law regarding Taylor-Seidenbach’s potential liabilities, Ethyl

                        included those statements in connection with its cross-claim for

                        contribution against Taylor-Seidenbach, which are submitted only in the

                        contingency that Ethyl is caste in judgment. Plaintiffs’ Pretrial Inserts,

                        exchanged on September 3, 2019, did not include a single contested issue

                        of fact or law related to Taylor-Seidenbach’s potential relation to asbestos

                        particles to which Dr. Gaddy was allegedly exposed. See Exhibit M,

                        Plaintiffs’ Pretrial Order Inserts at pp. 1–2. Instead, the only contested

                        factual and legal issues Plaintiffs raised for trial related to Ethyl’s alleged

                        liability for Dr. Gaddy’s asbestos exposure. Plaintiffs exchanged these

                        pretrial inserts 22 days before announcing they had reached a settlement

                        agreement with Taylor-Seidenbach.




                                              Page 16 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 17 of 21




                 iii.   Plaintiffs did not specifically identify any witness or exhibit suggesting an

                        intention to prosecute Taylor-Seidenbach at trial. See Exhibit N, Joint

                        Pretrial Order at pp. 8–9, 29–30;

             e) Although Plaintiffs issued a trial subpoena for an Ethyl Corporate representative,

                Plaintiffs issued no such subpoena for a Taylor-Seidenbach corporate

                representative.   Exhibit   O,    Subpoena    to   Ethyl      Corporation   Corporate

                Representative;

             f) Importantly, the Joint Pretrial Order submitted on September 9, 2019 did not

                contain any inserts from Taylor-Seidenbach, raising serious questions about why

                Plaintiffs would settle against a party that would be prohibited from raising a

                defense at trial. Exhibit O, Joint Pretrial Order, or whether some sort of agreement

                with Taylor-Seidenbach was reached prior to the date when the fact of settlement

                was communicated to Ethyl on September 25, 2019;

             g) Finally, one year and four days after this suit was filed, when Plaintiffs thought

                they were secure in state court, Plaintiffs announced a settlement agreement with

                Taylor-Seidenbach. See Exhibit E, Email from Matt Clark to David Bienvenu et

                al. (Sept. 25, 2019 at 8:36 a.m.). A similar email was sent to the Court on the

                same day advising that plaintiffs had reached a settlement agreement with Taylor

                Seidenbach and that Ethyl Corp. was the only remaining defendant. Exhibit F,

                Email from Matthew Clark to Tyler Minick, Law Clerk to the Honorable

                Christopher J. Bruno, et al. (Sept. 25, 2019 at 6:45 p.m.).

                                                 47.




                                             Page 17 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 18 of 21




          The foregoing facts demonstrate Plaintiffs’ failure to actively litigate against Taylor-

Seidenbach. Although Plaintiffs took extraordinary steps to serve Taylor-Seidenbach before any

other Defendant, thereby locking in a “properly joined and served defendant” that is a citizen of

the forum state, Plaintiffs did not take a single step in this litigation towards developing evidence

against Taylor-Seidenbach. The only explanation for Plaintiffs’ litigation tactics in this regard is

that Plaintiffs sued Taylor-Seidenbach to obtain venue in Civil District Court and to use Taylor-

Seidenbach’s Louisiana citizenship to block removal under 28 U.S.C. § 1441(b)(2).

                                                   48.

          The foregoing facts are strikingly similar to the facts the Fifth Circuit recently affirmed as

evidence of “bad faith” warranting removal after the one year period under Section 1446(c)(1) in

Hoyt v. Lane Construction Corporation, 927 F.3d 287, 292–93 (5th Cir. 2019). In Hoyt, the

Fifth Circuit affirmed the lower court’s finding that the plaintiff acted in bad faith to prevent

removal when they pursued the non-diverse defendant “only half-heartedly;” did not identify any

witness from the non-diverse defendant on their witness list; did not produce expert opinions

implicating the non-diverse defendant; and then dismissed the non-diverse defendant 2 days after

the one-year deadline expired. Id. (“All of this suggests the Hoyts kept Storm in the case for one

purpose and one purpose only—to prevent removal during § 1446(c)’s one-year removal period.

Two days after accomplishing that purpose, the Hoyt’s dismissed Storm for free.”).

                      No other Defendant’s consent is necessary for removal

                                                   49.

          Taylor-Seidenbach’s consent to remove is unnecessary because Plaintiffs have effectively

eliminated Taylor-Seidenbach as a defendant in this lawsuit. See Bromeland v. Ramos, No. 07-

21, 2008 WL 11411270, at *10 (W.D. Tex. Mar. 26, 2008) (parties that have been effectively

eliminated through settlement, though not formally dismissed, need not consent to removal).

                                               Page 18 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 19 of 21




                                                  50.

          Because all Defendants other than Ethyl have been dismissed, Ethyl does not need

consent from any other party to remove.

                         All other requirements for removal are satisfied.

                                                  51.

          Venue is proper in the United States District Court for the Eastern District of Louisiana

because the Civil District Court for the Parish of Orleans, Louisiana is located within the Eastern

District of Louisiana. 28 U.S.C. § 1441(a).

                                                  52.

          A copy of this Notice of Removal will be filed with the Clerk of Court of the Civil

District Court for the Parish of Orleans, State of Louisiana. All adverse parties will likewise

receive a timely copy of this Notice of Removal.

                                                  53.

          In accordance with 28 U.S.C. § 1446(a) and L.R. 3.2, Ethyl will file a separate list of the

parties remaining in the action; copies of all pleadings, including answers, filed in state court;

and copies of the return of service of process filed in state court on those parties within 14 days

of this Notice of Removal.

                                                  54.

          The requisite diversity and amount in controversy, as required by 28 U.S.C. §1332, is

clearly satisfied. Accordingly, defendant removes this case to federal court pursuant to 28

U.S.C. §1446(b).




                                             Page 19 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 20 of 21




                                          Jury Demand

                                                55.

          Ethyl Corporation demanded trial by jury in its answer to Plaintiffs’ Petition for

Damages. Exhibit P.

          THEREFORE, Ethyl Corporation prays that the above entitled state court action, now

pending in the Civil District Court for the Parish of Orleans, State of Louisiana, is removed to

the United States District Court for the Eastern District of Louisiana.



                                              BIENVENU, BONNECAZE, FOCO, VIATOR &
                                              HOLINGA, APLLC

                                              By: s/ David Bienvenu
                                                 David M. Bienvenu, Jr. (Bar Roll No. 20700)
                                                 John Allain Viator (Bar Roll No. 25915)
                                                 Lexi T. Holinga (Bar Roll No. 30096)
                                                 Anthony J. Lascaro (Bar Roll No. 32546)
                                                 Patrick H. Hunt (Bar Roll No. 34599)
                                                 Melissa Jade Shaffer (Bar Roll No. 37867)
                                                 4210 Bluebonnet Blvd.
                                                 Baton Rouge, LA 70809
                                                 Phone: (225) 388-5600
                                                 Fax: (225) 388-5622

                                              ATTORNEYS FOR ETHYL CORPORATION




                                            Page 20 of 21
107415
         Case 2:19-cv-12926-EEF-JCW Document 1 Filed 10/03/19 Page 21 of 21




                               CERTIFICATE OF SERVICE

          I CERTIFY that on October 3, 2019, a copy of the foregoing “Notice of Removal” was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all CM/ECF participants by operation of the Court’s electronic filing system and to

plaintiff’s counsel by both email and mail.

                                                 / David Bienvenu
                                                David Bienvenu




                                              Page 21 of 21
107415
